Order entered December 20, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01076-CV

                          YUELING RUAN, Appellant

                                        V.

                           CHI-WEI WANG, Appellee

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-52110-2022

                                     ORDER

      Before the Court is appellant’s December 19, 2022 motion for an extension

of time to file a response to appellee’s pending motion to dismiss. Appellant

explains in her motion that the parties have reached a settlement agreement. We

GRANT the motion to the extent that appellant shall file, on or before January

23, 2023, either a motion to dismiss the appeal or a response to appellee’s motion.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE